DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim(s) 1-4 and 9-20 is/are allowed.

Information Disclosure Statement
The information disclosure statement filed 3/28/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Note that the Notice of Allowance was emailed to Applicants on 3/28/2022 at 4:28:26 AM, as evidenced by the Email Notification in the File Wrapper:

    PNG
    media_image1.png
    689
    773
    media_image1.png
    Greyscale

	The IDS dated 3/28/2022 was filed at 1:05:35 PM, as evidenced by the Electronic Acknowledgement Receipt:

    PNG
    media_image2.png
    711
    796
    media_image2.png
    Greyscale

As such, the IDS is being treated as being filed after the mailing of a Notice of Allowance but before the date the issue fee is paid. Such an IDS “will be considered by the examiner if . . . the statement is accompanied by: (A) a statement as specified in 37 CFR 1.97(e) … ; and (B) the fee set forth in 37 CFR 1.17(p).” MPEP 609.04(b) III. No statement or fee was provided, as evidenced by the IDS dated 3/28/2022:

    PNG
    media_image3.png
    875
    787
    media_image3.png
    Greyscale

	It is noted that the issue fee appears to have been paid on 6/27/2022. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736